Blackford, J. —
Ellis and Ellis sued Osborn and Crawford in debt. General demurrer to the declaration, and judgment for the plaintiffs.
The suit is founded on an injunction-bond; and whether the bond is valid or not is the only question.
Ellis and Ellis obtained a judgment for a certain sum of money against one Head. Afterwards, Head died, and Osborn became his administrator. Osborn obtained an injunction of that judgment, and gave the bond in question in his individual capacity. Crawford was his surety.
It is contended that Osborn, being an administrator, was not bound to give the bond; but we think otherwise. The statute requires a bond to be given in all cases where judgments at law are enjoined; and we have no authority to except administrators.
Per Curiam. —
The judgment is affirmed with costs.